DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are currently pending. Claims 1-4, 6, 11-17 and 20 have been amended and claims 5, 7-10, 18 and 19 have been canceled as per Applicant’s amendment filed 13 May 2022.
Claim 17 is objected to because of the following informalities: “ration information” should be “ratio information”.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-4, 6, 11-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a storage device and operating method for a storage device but fails to teach the combination including the limitations of:
(Claim(s) 1) “generate value streams by combining sets of the values, generate key streams by merging sets of the keys with indices for values from among the sets of the values respectively corresponding to the keys in the sets of the keys, update a key matrix that indicates whether an index among the indices of the key streams is related to each one of the blocks of the NVM, identify for each of the blocks of the NVM a number of key streams from among the key streams including indices respectively related with the blocks based on the key matrix, select a target block from among the blocks that has a smallest number of key streams, and perform a garbage collection operation on the target block”
(Claim(s) 6) “a data buffer configured to store a key matrix that includes for each key stream among the key streams information indicating whether values respectively corresponding to keys included in the key streams are stored in each one of the blocks; and a controller configured to select a target block from among the blocks based on the key matrix and perform a garbage collection on the target block, wherein the controller is configured to use the key matrix to identify a number of the key streams including keys corresponding to values stored in each one of the blocks, and select the target block as a block from among the blocks having a least number of the key streams identified using the key matrix”
Claims 15 have analogous limitations as independent claim 1 and are allowable for the same reasons as noted supra.
As dependent claims 2-4, 11-14, 16-17, and 20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. 
The prior art made of record, Boles (US 20180225315 A1) and Sengupta (US 20130282965 A1), neither anticipates nor renders obvious the above recited combinations for at least the reasons specified.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 13 May 2022 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
	
	
	
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132